OuiNiÓN Disidente del;
Jijez Asociado, Se. Wolp.
A falta de algún debido precepto legal en contrario la delegación de un poder absoluto de nombramiento es la de-legación de una facultad absoluta para destituir. Ex parte Hennen, 13 Peters 230; Shurtleff v. United States, 189 U. S. 311; Burnap v. United States, 252 U. S. 515, y casos; Clayton v. Utah Territory 132 U. S. 632; Dillon sobre Corporaciones Municipales, párrafos 462, 473; 22 R. C. L. 562; 29 Cye. 1371; 29 Cyc. 1408.
Lo que se infiere en un estatuto o concesión es tanta parte del mismo como si la parte no expresada estuviera escrita en la concesión misma. United States v. Babbitt, 1 Black 561; Tel. Co. v. Eyser, 19 Wall. 427; Luria v. United States, 231 U. S. 9, 24; 12 C. J. 719; 36 Cyc. 1112.
El artículo 49 de la Ley Orgánica al expresar que' “en lo sucesivo todos los jueces,. marshals y secretarios de los tribunales establecidos actualmente o que se establecieren en adelante en Puerto Eico, y cuyo nombramiento por el Pre-*729si dente no esté dispuesto por ley, serán nombrados por el gobernador,” en sus términos, al menos, en cnanto a los fun-cionarios qne menciona, confirió una facultad absoluta de nombramiento y destitución al gobernador.
Estas proposiciones no se refutan formalmente. La ten-tativa, según la entiendo, es afirmar que los jueces munici-pales a la fecha de la aprobación de la Ley Orgánica tenían un término fijo de duración por cuatro años; que el Congreso ratificó la existencia de la anterior legislación de Puerto Rico y por tanto que el gobernador no puede destituir a un juez municipal sin notificación y audiencia. El efecto de esta ale-gación es que la delegación de la facultad de nombramiento y destitución se confiere con la limitación de que al desti-tuirse a un juez municipal la notificación y audiencia son condiciones precedentes. Sostengo que con la aprobación del artículo 49 de la Ley Orgánica la existencia de una limi-tación a la facultad de destitución es incompatible con la delegación absoluta de facultad conferida por dicho artículo. Sostengo, además, que los jueces municipales en Puerto Rico con anterioridad al año 1917 tenían únicamente un término electivo y que dicho término desapareció con el caso de la elección.
El derecho a una notificación y audiencia es incidental a la existencia de un término, un desenvolvimiento de la Ley Común. La facultad para destituir es incidental a la de nom-brar, y asimismo una evolución de la Ley Común. Como incidentes ninguna tiene preferencia alguna histórica o tras-cendental sobre la otra. Para los cargos cuyos términos de duración no estén fijados por una constitución, el poder le-gislativo puede conferir al gobernador el derecho absoluto de destitución o fijar una limitación al mismo según lo es-time conveniente. Sin. embargo, sostengo que cuando el Con-greso dió una facultad de nombramiento sin limitación al-guna manifestó .su intención de que el elemento incidental de destitución debe acompañarle y que la creación o existen-*730cia de un término no puede llevar consigo su limitación incidental corriente.
Cuando los dos elementos incidentales son incompatibles el incidente creado por el poder inferior debe ceder al con-ferido por el poder superior, el Congreso de los Estados Unidos. In praesentia major es ceseat potentia minores.
Todo el mundo está de acuerdo en que las Constituciones deben recibir una interpretación uniforme. Cuando el Con-greso lia nombrado un número de funcionarios que necesa-riamente pueden ser destituidos por el gobernador el hecho de que uno o más de dichos funcionarios tenían un término fijo no puede afectar a la intención general del Congreso evidenciada por las palabras usadas. Tres veces por lo me-nos en la Ley Orgánica se confiere un poder absoluto de nombramiento. El Presidente lo tiene con respecto a los jueces de esta corte. El Juez Federal lo tiene en relación con ciertos funcionarios de su corte. El Gobernador lo tiene como se consigna en el artículo 49. No hay razón alguna para suponer que la intención del Congreso fué diferente cuando casi exactamente el mismo lenguaje se emplea en cada artículo. La indicación subsiguiente en la Ley Orgá-nica de que debe subsistir la legislación local que no esté en contradicción con ella no puede prevalecer en contrapo-sición a la delegación terminante de facultad conferida al gobernador.
No necesito sostener que la legislatura no tiene ninguna facultad para fijar un término a los funcionarios nombrados en el artículo 49. La legislatura puede tener y probable-mente tiene esta facultad. Lo que sí afirmo es que si hay un término que existe o si se crea un término para los fun--cionarios nombrados en el artículo 49, la consecuencia de las dos fuerzas, el poder de nombramiento y destitución con-ferido por el Congreso, y la fijación de un término por la legislatura, es dar a determinada persona nombrada un tér-mino de duración del cargo definido a menos que antes sea *731destituido por el gobernador. En toda la Ley Orgánica y en otras leyes del Congreso se nombran a ciertos funciona-rios por términos a menos que antes sean destituidos. Creo que en ningún caso semejante sería necesaria la notificación o audiencia, pero una resolución en contrario no podría afec-tar a este caso si, como sostengo, la facultad para destituir es absoluta. .
El artículo 49 de la Ley Orgánica al suprimir la elección de jueces municipales abolió el término de los mismos. La ley de 1905 en forma confirió a los jueces municipales un término absoluto de cuatro años, pero era un término que corría de elección en elección y esa fué claramente la inten-ción de la legislatura, en mi opinión. Un solo ejemplo acla-raría esto. Si un determinado juez municipal falleciese o renunciase, el gobernador, de acuerdo con la ley, no podría nombrar un sustituto por cuatro años sino solamente para cubrir el término no vencido. No existía tal cosa de un juez municipal sujeto a nombramiento a menos que fuera por pe-ríodos que estaban por vencer. Era un sistema de elección de funcionarios que prevalecía.
La cita de la sección 7 de la Ley para- reorganizar el sistema judicial de Puerto Eico, de marzo 10 de 1904, según quedó enmendada por la ley de marzo 9 de 1905, explicará mejor lo que quiero expresar:
“Sección 7. — La duración de los cargos de jueces municipales creados por esta Ley, será de cuatro años; pero el gobernador podrá destituirles por causa justificada en cualquier tiempo. Los Jueces Municipales serán designados por elección popular; disponiéndose, que por el período que falte desde la fecha en que quedare vigente esta Ley hasta que se celebraren las próximas elecciones y los Jueces Municipales hubieren tomado posesión de sus cargos, lo cual tendrá lugar el primero de enero de 1905, el Gobernador, con el consenti-miento del Consejo Ejecutivo, nombrará un Juez Municipal para cada distrito, según lo dispuesto en la sección 8 de esta Ley. Los Jueces Municipales de San Juan, Ponce y Mayagüez deberán ser mayores de veinticinco años de edad, serán letrados, de buena repu-*732tación con derecho a postular en- la Corte Suprema de Puerto Rico, y en ejercicio de su profesión en las Cortes Insulares.”
Disiento por tanto de la opinión de la mayoría.